UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay, 2012 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER:04 YEAR:2011 GRUPO TELEVISA, S.A.B. BALANCE SHEETS AS OF DECEMBER 31, 2 (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s01 TOTAL ASSETS s02 CURRENT ASSETS 33 44 s03 CASH AND AVAILABLE INVESTMENTS 10 15 s04 ACCOUNTS AND NOTES RECEIVABLE (NET) 12 13 s05 OTHER ACCOUNTS AND NOTES RECEIVABLE (NET) 2 3 s06 INVENTORIES 4 4 s07 OTHER CURRENT ASSETS 4 8 s08 LONG-TERM ASSETS 28 16 s09 ACCOUNTS AND NOTES RECEIVABLE (NET) 0 0 s10 INVESTMENTS IN SHARES OF NON-CONSOLIDATED SUBSIDIARIES, JOINT VENTURES AND ASSOCIATES 2 2 s11 OTHER INVESTMENTS 26 14 s12 PROPERTY, PLANT AND EQUIPMENT (NET) 27 28 s13 LAND AND BUILDINGS 11 12 s14 MACHINERY AND INDUSTRIAL EQUIPMENT 36 36 s15 OTHER EQUIPMENT 5 5 s16 ACCUMULATED DEPRECIATION 27 27 s17 CONSTRUCTION IN PROGRESS 2 2 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 8 8 s19 OTHER ASSETS 5 4 s20 TOTAL LIABILITIES s21 CURRENT LIABILITIES 16 17 s22 SUPPLIERS 8 9 s23 BANK LOANS 1 1 s24 STOCK MARKET LOANS 0 0 1 s103 OTHER LOANS WITH COST 1 1 s25 TAXES PAYABLE 1 2 s26 OTHER CURRENT LIABILITIES WITHOUT COST 5 5 s27 LONG-TERM LIABILITIES 58 55 s28 BANK LOANS 14 9 s29 STOCK MARKET LOANS 44 46 s30 OTHER LOANS WITH COST 0 0 s31 DEFERRED LIABILITIES 22 23 s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST 4 5 s33 STOCKHOLDERS' EQUITY s34 NON-CONTROLLING INTEREST 12 13 s35 CONTROLLING INTEREST 88 87 s36 CONTRIBUTED CAPITAL 46 28 s79 CAPITAL STOCK 17 19 s39 PREMIUM ONISSUANCE OF SHARES 28 9 s40 CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 0 0 s41 EARNED CAPITAL 42 59 s42 RETAINED EARNINGS AND CAPITAL RESERVES 68 69 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT 2 2 s80 SHARES REPURCHASED -15,971,710 -27 -6,156,625 -12 BALANCE SHEETS BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s03 CASH AND SHORT-TERM INVESTMENTS s46 CASH s47 AVAILABLE INVESTMENTS 0 0 0 0 s07 OTHER CURRENT ASSETS s81 DERIVATIVE FINANCIAL INSTRUMENTS 1 0 0 s82 DISCONTINUED OPERATIONS 0 0 0 0 s83 OTHER 99 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) s48 DEFERRED EXPENSES (NET) 78 75 s49 GOODWILL 22 25 s51 OTHER 0 0 0 0 s19 OTHER ASSETS s85 DERIVATIVE FINANCIAL INSTRUMENTS 1 3 s50 DEFERRED TAXES 6 0 0 s104 BENEFITS TO EMPLOYEES 0 0 0 0 s86 DISCONTINUED OPERATIONS 0 0 0 0 s87 OTHER 94 97 s21 CURRENT LIABILITIES s52 FOREIGN CURRENCY LIABILITIES 35 48 s53 MEXICAN PESOS LIABILITIES 65 52 s26 OTHER CURRENT LIABILITIES WITHOUT COST s88 DERIVATIVE FINANCIAL INSTRUMENTS 0 0 2 s89 ACCRUED INTEREST 18 19 s68 PROVISIONS 0 0 0 0 s90 DISCONTINUED OPERATIONS 0 0 0 0 s58 OTHER CURRENT LIABILITIES 77 75 s105 BENEFITS TO EMPLOYEES 6 5 s27 LONG-TERM LIABILITIES s59 FOREIGN CURRENCY LIABILITIES 50 59 s60 MEXICAN PESOS LIABILITIES 50 41 s31 DEFERRED LIABILITIES s65 NEGATIVE GOODWILL 0 0 0 0 s67 OTHER s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST s66 DEFERRED TAXES 0 0 10 s91 OTHER LIABILITIES IN RESPECT OF SOCIALINSURANCE 14 11 s92 DISCONTINUED OPERATIONS 0 0 0 0 s69 OTHER LIABILITIES 86 79 s79 CAPITAL STOCK s37 CAPITAL STOCK (NOMINAL) 25 24 s38 RESTATEMENT OF CAPITAL STOCK 75 76 s42 RETAINED EARNINGS AND CAPITAL RESERVES s93 LEGAL RESERVE 5 6 s43 RESERVE FOR REPURCHASE OF SHARES 0 0 0 0 s94 OTHER RESERVES 0 0 0 0 s95 RETAINED EARNINGS 77 72 s45 NET INCOME FOR THE YEAR 17 22 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT s70 ACCUMULATED MONETARY RESULT 0 0 0 0 s71 RESULT FROM HOLDING NON-MONETARY ASSETS 0 0 0 0 s96 CUMULATIVE RESULT FROM FOREIGN CURRENCY TRANSLATION -1,207,810 -121 -1,370,181 -122 s97 CUMULATIVE RESULT FROM DERIVATIVE FINANCIAL INSTRUMENTS -57,533 -6 -103,519 -9 s98 CUMULATIVE EFFECT OF DEFERRED INCOME TAXES 0 0 0 0 s100 OTHER BALANCE SHEETS OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount Amount s72 WORKING CAPITAL s73 PENSIONSAND SENIORITY PREMIUMS s74 EXECUTIVES (*) 39 41 s75 EMPLOYEES (*) s76 WORKERS (*) 0 0 s77 OUTSTANDING SHARES (*) s78 REPURCHASED SHARES (*) s101 RESTRICTED CASH 0 0 s102 NET DEBT OF NON-CONSOLIDATED COMPANIES (*) THESE CONCEPTS ARE STATED IN UNITS. STATEMENTS OF INCOME FROM JANUARY 1 TO DECEMBER 31, 2 (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES r02 COST OF SALES 54 53 r03 GROSS PROFIT 46 47 r04 GENERAL EXPENSES 19 20 r05 OPERATING INCOME (LOSS) 27 27 r08 OTHER INCOME AND (EXPENSE), NET -639,966 -1 -567,121 0 r06 INTEGRAL RESULT OF FINANCING -4,142,749 -7 -3,028,645 -5 r12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES, JOINT VENTURES AND ASSOCIATES -449,439 0 -211,930 0 r48 NON-ORDINARY ITEMS 0 0 0 0 r09 INCOME BEFORE INCOME TAXES 19 20 r10 INCOME TAXES 5 6 r11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 13 15 r14 DISCONTINUED OPERATIONS 0 0 0 0 r18 CONSOLIDATED NET INCOME 13 15 r19 NON-CONTROLLING INTEREST NET INCOME 2 1 r20 CONTROLLING INTEREST NET INCOME 11 13 STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES r21 DOMESTIC 87 87 r22 FOREIGN 13 13 r23 TRANSLATED INTO DOLLARS (***) 1 1 r08 OTHER INCOME AND (EXPENSE), NET -639,966 -567,121 r49 OTHER INCOME AND (EXPENSE), NET -585,370 91 -541,530 95 r34 EMPLOYEES' PROFIT SHARING, CURRENT -9 -6 r35 EMPLOYEES' PROFIT SHARING, DEFERRED -2,774 0 -5,857 1 r06 INTEGRAL RESULT OF FINANCING -4,142,749 -3,028,645 r24 INTEREST EXPENSE -104 -119 r42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 0 0 r45 OTHER FINANCE COSTS 0 0 0 0 r26 INTEREST INCOME -28 -35 r46 OTHER FINANCIAL PRODUCTS 0 0 0 0 r25 FOREIGN EXCHANGE GAIN (LOSS), NET -976,502 24 -460,874 15 r28 RESULT FROM MONETARY POSITION 0 0 0 0 r10 INCOME TAXES r32 INCOME TAX, CURRENT r33 INCOME TAX, DEFERRED -899,378 -26 -708,021 -22 (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER. STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount Amount r36 TOTAL SALES r37 TAX RESULT FOR THE YEAR r38 NET SALES (**) r39 OPERATING INCOME (**) r40 CONTROLLING INTEREST NET INCOME (**) r41 NET CONSOLIDATED INCOME (**) r47 OPERATIVE DEPRECIATION AND AMORTIZATION (**)RESTATED INFORMATION FOR THE LAST TWELVE MONTHS. QUARTERLY STATEMENTS OF INCOME FROM OCTOBER 1 TO DECEMBER 31, 2 (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES rt02 COST OF SALES 52 52 rt03 GROSS PROFIT 48 48 rt04 GENERAL EXPENSES 18 20 rt05 INCOME (LOSS) AFTER GENERAL EXPENSES 30 28 rt08 OTHER INCOME AND (EXPENSE), NET -253,537 -1 -659,022 -4 rt06 INTEGRAL RESULT OF FINANCING -1,084,827 -6 -704,267 -4 rt12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES AND ASSOCIATES -131,284 0 -23,709 0 rt48 NON-ORDINARY ITEMS 0 0 0 0 rt09 INCOME BEFORE INCOME TAXES 22 20 rt10 INCOME TAXES 8 3 rt11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 14 16 rt14 DISCONTINUED OPERATIONS 0 0 0 0 rt18 NET CONSOLIDATED INCOME 14 16 rt19 NET INCOME OF MINORITY INTEREST 2 1 rt20 NET INCOME OF MAJORITY INTEREST 12 16 QUARTERLY STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES rt21 DOMESTIC 86 86 rt22 FOREIGN 14 14 rt23 TRANSLATED INTO DOLLARS (***) 1 1 rt08 OTHER INCOME AND (EXPENSE), NET -253,537 -659,022 rt49 OTHER INCOME AND (EXPENSE), NET -215,079 85 -644,362 98 rt34 EMPLOYEES' PROFIT SHARING, CURRENT -16 -3 rt35 EMPLOYEES' PROFIT SHARING, DEFERRED -1,825 1 -6,376 1 rt06 INTEGRAL RESULT OF FINANCING -1,084,827 -704,267 rt24 INTEREST EXPENSE -108 -131 rt42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 0 0 rt45 OTHER FINANCE COSTS 0 0 0 0 rt26 INTEREST INCOME -39 -43 rt46 OTHER FINANCIAL PRODUCTS 0 0 0 0 rt25 FOREIGN EXCHANGE GAIN (LOSS), NET -337,511 31 -85,228 12 rt28 RESULT FROM MONETARY POSITION 0 0 0 0 rt10 INCOME TAXES rt32 INCOME TAX, CURRENT rt33 INCOME TAX, DEFERRED -604,566 -43 -851,375 -151 (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER. QUARTERLY STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount Amount rt47 OPERATING DEPRECIATION AND AMORTIZATION STATEMENTS OF CASH FLOWS (INDIRECT METHOD) MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR E Amount Amount OPERATING ACTIVITIES e01 INCOME (LOSS) BEFORE INCOME TAXES e02 + (-) ITEMS NOT REQUIRING CASH e03 + (-) ITEMS RELATED TO INVESTING ACTIVITIES e04 + (-) ITEMS RELATED TO FINANCING ACTIVITIES e05 CASH FLOW BEFORE INCOME TAX e06 CASH FLOWS PROVIDED OR USED IN OPERATION e07 NET CASH FLOWS PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES e08 NET CASH FLOWS FROM INVESTING ACTIVITIES e09 CASH IN EXCESS (REQUIRED) FOR FINANCING ACTIVITIES FINANCING ACTIVITIES e10 NET CASH FLOWS FROM FINANCING ACTIVITIES e11 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS e12 TRANSLATION DIFFERENCES IN CASH AND CASH EQUIVALENTS e13 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD e14 CASH AND CASH EQUIVALENTS AT END OF PERIOD STATEMENTS OF CASH FLOWS (INDIRECT METHOD) ANALYSIS OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR E Amount Amount e02 + (-) ITEMS NOT REQUIRING CASH e15 + ESTIMATES FOR THE PERIOD e16 + PROVISIONS FOR THE PERIOD - - e17 + (-) OTHER UNREALIZED ITEMS e03 + (-) ITEMS RELATED TO INVESTING ACTIVITIES e18 + DEPRECIATION AND AMORTIZATION FOR THE PERIOD * e19 (-) + GAIN OR LOSS ON SALE OF PROPERTY, PLANT AND EQUIPMENT - - e20 + IMPAIRMENT LOSS - e21 (-) + EQUITY IN RESULTS OF ASSOCIATES AND JOINT VENTURES e22 (-) DIVIDENDS RECEIVED - - e23 (-) INTEREST INCOME - e24 (-) + OTHER ITEMS e04 + (-) ITEMS RELATED TO FINANCING ACTIVITIES e25 + ACCRUED INTEREST e26 + (-) OTHER ITEMS e06 CASH FLOWS PROVIDED OR USED IN OPERATION e27 + (-) DECREASE (INCREASE) IN ACCOUNTS RECEIVABLE e28 + (-) DECREASE (INCREASE) IN INVENTORIES e29 + (-) DECREASE (INCREASE) IN OTHER ACCOUNTS RECEIVABLE e30 + (-) INCREASE (DECREASE) IN SUPPLIERS e31 + (-) INCREASE (DECREASE) IN OTHER LIABILITIES e32 + (-) INCOME TAXES PAID OR RETURNED e08 NET CASH FLOWS FROM INVESTING ACTIVITIES e33 - PERMANENT INVESTMENT IN SHARES e34 + DISPOSITION OF PERMANENT INVESTMENT IN SHARES - e35 -INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT e36 + SALE OF PROPERTY, PLANT AND EQUIPMENT e37 -INVESTMENT IN INTANGIBLE ASSETS e38 + DISPOSITION OF INTANGIBLE ASSETS - - e39 - OTHER PERMANENT INVESTMENTS - - e40 + DISPOSITION OF OTHER PERMANENT INVESTMENTS - - e41 + DIVIDEND RECEIVED - e42 + INTEREST RECEIVED - - e43 + (-) DECREASE (INCREASE) ADVANCES AND LOANS TO THIRD PARTIES - - e44 + (-) OTHER ITEMS e10 NET CASH FLOWS FROM FINANCING ACTIVITIES e45 + BANK FINANCING e46 + STOCK MARKET FINANCING - e47 + OTHER FINANCING - e48 (-) BANK FINANCING AMORTIZATION e49 (-) STOCK MARKET FINANCING AMORTIZATION e50 (-) OTHER FINANCING AMORTIZATION e51 + (-) INCREASE (DECREASE) IN CAPITAL STOCK - - e52 (-) DIVIDENDS PAID - e53 + PREMIUM ON ISSUANCE OF SHARES - - e54 + CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES - - e55 - INTEREST EXPENSE e56 - REPURCHASE OF SHARES e57 + (-) OTHER ITEMS * IN CASE THAT THIS AMOUNT IS DIFFERENT FROM THE R47 ACCOUNT IT WILL HAVE TO BE EXPLAINED IN THE NOTES. STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY CONSOLIDATED AUDITED INFORMATION Final Printing CONCEPTS CONTRIBUTED CAPITAL EARNED CAPITAL NON-CONTROLLING INTEREST TOTAL STOCKHOLDERS' EQUITY CAPITAL STOCK ISSUED ADDITIONAL PAID -IN CAPITAL RETAINED EARNINGS ACCUMULATED OTHER COMPREHENSIVE RESULT TOTAL CONTROLLING INTEREST RESERVES EARNINGS (LOSSES) TO APPLY RESULT FROM HOLDING NON-MONETARY ASSETS AND DEFERRED INCOME TAXES OTHER COMPREHENSIVE RESULT BALANCE AT DECEMBER 31, 2009 0 APPLICATION OF THE RESULT OF THE EXERCISE TO ACCUMULATED RESULTS 0 0 0 -6,007,143 0 0 -6,007,143 0 -6,007,143 CONSTITUTION OF RESERVES 0 0 0 0 0 0 0 0 0 DIVIDENDS 0 0 0 0 0 0 0 0 0 SHARE CANCELLATION 0 0 0 0 0 0 0 0 0 REPURCHASE OF SHARES 0 0 0 -1,357,072 0 0 -1,357,072 0 -1,357,072 RESERVE FOR THE ACQUISITION OF SHARES 0 0 0 0 0 0 0 0 0 (DECREASE) INCREASE IN PREMIUM ON ISSUANCE OF SHARES 0 0 0 0 0 0 0 0 0 (DECREASE) INCREASE IN NON-CONTROLLING INTEREST 0 0 0 0 0 0 0 COMPREHENSIVE INCOME (*) 0 0 0 0 -150,716 0 BALANCE AT DECEMBER 31, 2010 0 RECLASSIFICATION INITIAL BALANCES RESULT FOR HOLDING OF MONETARY ASSETS AND DEFERRED TAX ON INCOME 0 0 0 0 0 0 0 0 0 APLICATIONOF THE RESULT OF THE EXERCISE TO ACCUMULATED RESULTS 0 0 0 -7,683,389 0 0 -7,683,389 0 -7,683,389 CONSTITUTION OF RESERVES 0 0 0 0 0 0 0 0 0 DIVIDENDS 0 0 0 -1,023,012 0 0 -1,023,012 0 -1,023,012 SHARE CANCELLATION 0 0 0 0 0 0 REPURCHASE OF SHARES 0 0 0 -11,442,740 0 0 -11,442,740 0 -11,442,740 RESERVE FOR THE ACQUISITION OF SHARES 0 0 0 0 0 0 (DECREASE) INCREASE IN PREMIUM ON ISSUANCE OF SHARES 0 0 0 0 0 0 0 0 0 (DECREASE) INCREASE IN NON-CONTROLLING INTEREST 0 0 0 0 0 0 0 COMPREHENSIVE INCOME (*) 0 0 0 -76,588 0 BALANCE AT DECEMBER 31, 2011 0 (*) INCLUDES EARNED AND RECYCLED DATA PER SHARE CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR D Amount Amount d01 BASIC PROFIT PER ORDINARY SHARE (**) $ $ d02 BASIC PROFIT PER PREFERRED SHARE (**) $ $ d03 DILUTED PROFIT PER ORDINARY SHARE (**) $ $ d04 EARNINGS (LOSS) BEFORE DISCONTINUED OPERATIONS PER COMMON SHARE (**) $ $ d05 DISCONTINUED OPERATION EFFECT ON EARNINGS (LOSS) PER SHARE (**) $ $ d08 CARRYING VALUE PER SHARE $ $ d09 CASH DIVIDEND ACCUMULATED PER SHARE $ $ d10 DIVIDEND IN SHARES PER SHARE shares shares d11 MARKET PRICE TO CARRYING VALUE times times d12 MARKET PRICE TO BASIC PROFIT PER ORDINARY SHARE (**) times times d13 MARKET PRICE TO BASIC PROFIT PER PREFERRED SHARE (**) times times (**) TO CALCULATE THE DATA PER SHARE, USE THE NET INCOME FOR THE LAST TWELVE MONTHS. RATIOS CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR P YIELD p01 NET INCOME TO NET SALES % % p02 NET INCOME TO STOCKHOLDERS' EQUITY (**) % % p03 NET INCOME TO TOTAL ASSETS (**) % % p04 CASH DIVIDENDS TO PREVIOUS YEAR NET INCOME % % p05 RESULT FROM MONETARY POSITION TO NET INCOME % % ACTIVITY p06 NET SALES TO NET ASSETS (**) times times p07 NET SALES TO FIXED ASSETS (**) times times p08 INVENTORIES TURNOVER (**) times times p09 ACCOUNTS RECEIVABLE IN DAYS OF SALES 95 days 95 days p10 PAID INTEREST TO TOTAL LIABILITIES WITH COST (**) % % LEVERAGE p11 TOTAL LIABILITIES TO TOTAL ASSETS % % p12 TOTAL LIABILITIES TO STOCKHOLDERS' EQUITY times times p13 FOREIGN CURRENCY LIABILITIES TO TOTAL LIABILITIES % % p14 LONG-TERM LIABILITIES TO FIXED ASSETS % % p15 OPERATING INCOME TO INTEREST PAID times times p16 NET SALES TO TOTAL LIABILITIES (**) times times LIQUIDITY p17 CURRENT ASSETS TO CURRENT LIABILITIES times times p18 CURRENT ASSETS LESS INVENTORY TO CURRENT LIABILITIES times times p19 CURRENT ASSETS TO TOTAL LIABILITIES times times p20 AVAILABLE ASSETS TO CURRENT LIABILITIES % % (**) DATA FROM THE LAST TWELVE MONTHS. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS AUDITED INFORMATION CONSOLIDATED Final Printing MEXICO CITY, D.F., MAY 3, 2012 — GRUPO TELEVISA, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; “TELEVISA” OR “THE COMPANY”), TODAY ANNOUNCED AUDITED RESULTS FOR FOURTH QUARTER AND FULL YEAR 2011. THE RESULTS HAVE BEEN PREPARED IN ACCORDANCE WITH MEXICAN FINANCIAL REPORTING STANDARDS (MEXICAN FRS). BEGINNING IN FIRST QUARTER 2012, AS REQUIRED BY REGULATORY RULES FOR PUBLIC COMPANIES IN MEXICO, THE RESULTS WERE REPORTED IN ACCORDANCE WITH INTERNATIONAL FINANCIAL REPORTING STANDARDS (IFRS). THE FOLLOWING INFORMATION SETS FORTH A CONDENSED CONSOLIDATED STATEMENT OF INCOME FOR THE YEARS ENDED DECEMBER 31, 2, IN MILLIONS OF MEXICAN PESOS, AS WELL AS THE PERCENTAGE OF NET SALES THAT EACH LINE REPRESENTS AND THE PERCENTAGE CHANGE WHEN COMPARING 2: CONSOLIDATED NET SALES CONSOLIDATED NET SALES INCREASED 8.2% TO PS.62,581.5 MILLION IN 2,856.8 MILLION IN 2010. THIS INCREASE WAS ATTRIBUTABLE TO STRONG REVENUE GROWTH IN OUR PROGRAMMING EXPORTS, CABLE AND TELECOM, PAY TELEVISION NETWORKS, AND SKY SEGMENTS. CONTROLLING INTEREST NET INCOME CONTROLLING INTEREST NET INCOME DECREASED 10.3% TO PS.6,889.6 MILLION IN 2,683.4 MILLION IN 2010. THE NET DECREASE OF PS.793.8 MILLION REFLECTED PRIMARILY I) A PS.1,114.1 MILLION INCREASE IN INTEGRAL COST OF FINANCING MAINLY AS A RESULT OF ADDITIONAL INTEREST EXPENSES AND THE DEPRECIATION OF THE PESO WITH RESPECT TO THE DOLLAR DURING THE YEAR; II) A PS.-CONTROLLING INTEREST NET INCOME DUE TO NET INCOME GROWTH IN OUR SKY AND CABLE AND TELECOM SEGMENTS; AND III) A PS.237.5 MILLION INCREASE IN EQUITY IN LOSSES OF AFFILIATES, NET, EXPLAINED PRINCIPALLY BY EQUITY IN LOSSES OF LA SEXTA AND UNIVISION. THESE UNFAVORABLE VARIANCES WERE OFFSET BY A PS.1,239.4 MILLION INCREASE IN OPERATING INCOME. FOURTH-QUARTER RESULTS AND FULL-YEAR RESULTS BY BUSINESS SEGMENT THE FOLLOWING INFORMATION PRESENTS FOURTH-QUARTER RESULTS ENDED DECEMBER 31, 2, AND FULL-YEAR RESULTS ENDED DECEMBER 31, 2, FOR EACH OF OUR BUSINESS SEGMENTS. THE RESULTSARE PRESENTED IN MILLIONS OF MEXICAN PESOS. CONTENT BEGINNING IN 2012, WE WILL REPORT REVENUE AND OPERATING SEGMENT INCOME FOR OUR CONTENT BUSINESSES AS A SINGLE SEGMENT, CONTENT, AND WILL CATEGORIZE OUR SOURCES OF CONTENT REVENUE AS FOLLOWS: A) ADVERTISING, B) NETWORK SUBSCRIPTION REVENUE, AND C) LICENSING AND SYNDICATION. GIVEN THE COST STRUCTURE OF OUR CONTENT BUSINESS, OPERATING SEGMENT INCOME WILL BE REPORTED AS A SINGLE LINE ITEM. OUR CONTENT BUSINESS WILL ENCOMPASS ALL SOURCES OF REVENUE DERIVED FROM OUR CONTENT, INCLUDING OUR TV BROADCASTING, PAY TELEVISION NETWORKS, PROGRAMMING EXPORTS AND ONLINE REVENUE. OUR CONTENT BUSINESS PERFORMED WELL DURING THE YEAR, WITH CONTENT REVENUES GROWING BY 5% TO PS.30,685.6 MILLION COMPARED WITH PS.29,234.7 MILLION IN 2010,WHILE OPERATING SEGMENT INCOME FOR OUR CONTENT BUSINESS GREW BY 4.7% TO PS.14,465.6 MILLION COMPARED WITH PS.13,820.3 MILLION IN 2010. AS A RESULT, CONTENT OPERATING SEGMENT INCOME MARGIN REACHED 47.1%. THE FOLLOWING DISCUSSION PRESENTS OUR RESULTS ACCORDING TO PAST PRACTICE: TELEVISION BROADCASTING FOURTH-QUARTER SALES INCREASED 5.1% TO PS.7,243.7 MILLION COMPARED WITH PS.6,889.4 MILLION IN THE SAME PERIOD OF 2010. FOUR OF THE TOP-FIVE-RATED SHOWS TRANSMITTED IN MEXICO THROUGH BROADCAST TELEVISION DURING THE QUARTER WERE PRODUCED AND TRANSMITTED BY TELEVISA. FULL-YEAR SALES MET OUR FULL-YEAR GUIDANCE, INCREASING MARGINALLY BY 0.3% TO PS.22,829.2 MILLION COMPARED WITH PS.22,750.1 MILLION IN 2010. THESE RESULTS WERE ACHIEVED DESPITE AN UNFAVORABLE COMPARISON WITH 2010. DURING THE YEAR, TELEVISA’S CONTENT CONTINUED TO OUTPERFORM. THE FINAL EPISODE OF THE NOVELA “TERESA” WAS THE HIGHEST-RATED PROGRAM TRANSMITTED IN MEXICO THROUGH BROADCAST TELEVISION DURING THE YEAR. ADDITIONALLY, EIGHT OF THE TOP-TEN-RATED SHOWS ON OVER-THE-AIR TELEVISION IN MEXICO WERE PRODUCED AND TRANSMITTED BY TELEVISA. UPFRONT DEPOSITS REPRESENTED 72.5% OF REVENUES DURING THE YEAR; THE REMAINING WERE SALES IN THE SPOT MARKET. FOURTH-QUARTER OPERATING SEGMENT INCOME INCREASED 3.5% TO PS.3,560.2 MILLION COMPARED WITH PS.3,438.2 MILLION IN THE SAME PERIOD OF 2010, AND THE MARGIN WAS 49.1%. FULL-YEAR OPERATING SEGMENT INCOME DECREASED 1.8% TO PS.10,524.3 MILLION COMPARED WITH PS.10,714.3 MILLION IN 2010; HOWEVER, THE MARGIN WAS IN LINE WITH GUIDANCE AT 46.1%. PAY TELEVISION NETWORKS FOURTH-QUARTER SALES INCREASED 23.3% TO PS.1,058.3 MILLION COMPARED WITH PS., DRIVEN MAINLY BY THE SUCCESS OF OUR PAY-TV CHANNELS, AND THE GROWTH OF PAY-TV PENETRATION IN MEXICO. FULL-YEAR SALES INCREASED 13.9% TO PS.3,584.8 MILLION COMPARED WITH PS.3,146.2 MILLION IN 2010. THE ANNUAL INCREASE WAS DRIVEN BY HIGHER REVENUES FROM CHANNELS SOLD MAINLY IN MEXICO AND LATIN AMERICA, AS WELL AS HIGHER ADVERTISING SALES, WHICH REPRESENTED IN 2011 24.1% OF SEGMENT REVENUE, UP FROM 22.7% IN 2010. THESE RESULTS NO LONGER INCLUDE THE CONSOLIDATION OF TUTV, WHICH WAS SOLD TO UNIVISION AS PART OF THE DEAL CLOSED IN 2010. EXCLUDING THE CONTRIBUTION TO REVENUES OF TUTV IN 2010 RESULTS, GROWTH IN OUR PAY TELEVISION NETWORKS SEGMENT WAS 20.7%. DURING THE YEAR, TELEVISA SUCCESSFULLY ADDED “TIIN” TO ITS PORTFOLIO OF CHANNELS. THIS NEW NETWORK TARGETS YOUNG TEENAGERS AND COMPLEMENTS OUR EXISTING PORTFOLIO OF PAY-TV CHANNELS. FOURTH-QUARTER OPERATING SEGMENT INCOME INCREASED 3.1% TO PS., AND THE MARGIN WAS 50.1%. THE CHANGE IN MARGIN MAINLY REFLECTED THE LAUNCH OF “TIIN”, HIGH-DEFINITION CHANNELS, THE COST OF “DECOS” IN ORDER TO RECEIVE HIGH-DEFINITION SIGNALS, AND SOME EXCLUSIVE SOCCER MATCHES. FULL-YEAR OPERATING SEGMENT INCOME INCREASED 11.2% TO PS.1,803.9 MILLION COMPARED WITH PS.1,, AND THE MARGIN WAS 50.3%. THESE RESULTS REFLECT HIGHER REVENUE AND THE ABSENCE OF COSTS AND EXPENSES RELATED TO I) FOROTV, WHICH IS NOW PART OF TELEVISION BROADCASTING; II) THE TRANSMISSION OF THE WORLD CUP BY TDN IN 2010; AND III) TUTV, WHICH IS NO LONGER CONSOLIDATED. THIS WAS PARTIALLY OFFSET BY AN INCREASE IN THE COST OF CONTENT, MAINLY AS A RESULT OF THE LAUNCH OF “TIIN” AND MORE IN-HOUSE PRODUCTIONS. PROGRAMMING EXPORTS FOURTH-QUARTER SALES INCREASED 34.5% TO PS.1,358.8 MILLION COMPARED WITH PS.1,010.2 MILLION IN THE SAME PERIOD OF 2010. THE ROYALTY FROM UNIVISION INCREASED 36.7%. FULL-YEAR SALES INCREASED 31.3% TO PS.4,038.7 MILLION COMPARED WITH PS.3,074.8 MILLION IN 2010. THE GROWTH WAS ATTRIBUTABLE TO AN INCREASE IN ROYALTIES FROM UNIVISION, FROM US$156.1 MILLION IN 2$224.9 MILLION IN 2011. THIS REFLECTS THE ONGOING RATINGS SUCCESS OF UNIVISION, AND THE FAVORABLE IMPACT OF THE REVISED ROYALTY STRUCTURE. ADDITIONALLY, DURING THE SECOND-HALF OF THE YEAR, WE RECEIVED REVENUES FROM NETFLIX. FOURTH-QUARTER OPERATING SEGMENT INCOME INCREASED 35.1% TO PS.734.9 MILLION COMPARED WITH PS.543.9 MILLION IN THE SAME PERIOD OF 2010, AND THE MARGIN REACHED 54.1%. FULL-YEAR OPERATING SEGMENT INCOME INCREASED 40.7% TO PS.2,116.3 MILLION COMPARED WITH PS.1,503.6 MILLION IN 2010, AND THE MARGIN WAS 52.4%. THESE RESULTS REFLECT HIGHER SALES THAT WERE PARTIALLY OFFSET BY HIGHER AMORTIZATIONS OF CO-PRODUCED AND EXPORTABLE PROGRAMMING, INCLUDING “LA FEA MÁS BELLA” AND “REBELDE”. PUBLISHING FOURTH-QUARTER SALES INCREASED 3.3% TO PS.975.4 MILLION COMPARED WITH PS.944.4 MILLION IN 2010. THESE RESULTS REFLECT MAINLY STRONGER CIRCULATION REVENUE ABROAD THAT WAS PARTIALLY OFFSET BY LOWER ADVERTISING REVENUES IN MEXICO AND ABROAD. FULL-YEAR SALES DECREASED 1.2% TO PS.3,191.8 MILLION COMPARED WITH PS.3,229.6 MILLION IN 2010. THIS DECREASE REFLECTS MAINLY A DECREASE IN CIRCULATION AND ADVERTISING REVENUE IN MEXICO, WHICH WAS PARTIALLY OFFSET BY AN INCREASE IN ADVERTISING REVENUE ABROAD. FOURTH-QUARTER OPERATING SEGMENT INCOME DECREASED 9.8% TO PS., AND THE MARGIN WAS 16.3%. FULL-YEAR OPERATING SEGMENT INCOME INCREASED 6.4% TO PS.452.6 MILLION COMPARED WITH PS.425.3 MILLION IN 2010, AND THE MARGIN IMPROVED TO 14.2%. THIS INCREASE REFLECTS LOWER PAPER AND PRINTING COSTS AND OUR ONGOING STRICT CONTROL ON OPERATING EXPENSES. SKY FOURTH-QUARTER SALES INCREASED 11.2% TO PS.3,196.1 MILLION COMPARED WITH PS.2,874.7 MILLION IN THE SAME PERIOD OF 2010. DURING THE QUARTER, SKY ADDED A TOTAL OF , MAINLY IN MEXICO. FULL-YEAR SALES INCREASED 10.9% TO PS.12,479.2 MILLION COMPARED WITH PS.11,248.2 MILLION IN 2010. THE ANNUAL INCREASE WAS DRIVEN BY SOLID GROWTH IN THE SUBSCRIBER BASE BY MORE THAN 964 THOUSAND, EXPLAINED MAINLY BY THE CONTINUED SUCCESS OF SKY´S LOW-COST OFFERINGS. SKY’S ATTRACTIVE AND EXCLUSIVE CONTENT OFFERINGS INCLUDED SOME OF THE MOST IMPORTANT SOCCER TOURNAMENTS, SUCH AS THE “COPA DE ORO” AND “COPA AMÉRICA”. AS OF DECEMBER 31, 2011, THE NUMBER OF GROSS ACTIVE SUBSCRIBERS INCREASED TO 4,008,374 (INCLUDING 157,), COMPARED WITH 3,044,028 (INCLUDING 149,) AS OF DECEMBER 31, 2010. SKY CLOSED THE YEAR WITH MORE THAN FOURTH-QUARTER OPERATING SEGMENT INCOME INCREASED 10.8% TO PS.1,410.9 MILLION COMPARED WITH PS.1,273.9 MILLION IN THE SAME PERIOD OF 2010, AND THE MARGIN WAS 44.1%. FULL-YEAR OPERATING SEGMENT INCOME INCREASED 14.1% TO PS.5,790.3 MILLION COMPARED WITH PS.5,074.5 MILLION IN 2010, AND THE MARGIN INCREASED TO 46.4%. THIS INCREASE REFLECTS HIGHER SALES AS WELL AS THE ABSENCE OF AMORTIZATION COSTS RELATED TO THE EXCLUSIVE TRANSMISSION OF CERTAIN 2 CABLE AND TELECOM FOURTH-QUARTER SALES INCREASED 16% TO PS.3,678.1 MILLION COMPARED WITH PS.3,171.2 MILLION IN THE SAME PERIOD OF 2 FULL-YEAR SALES INCREASED 15.4% TO PS.13,635.4 MILLION COMPARED WITH PS.11,814.2 MILLION IN 2010. THIS INCREASE WAS ATTRIBUTABLE MAINLY TO THE ADDITION OF MORE THAN (RGUS) IN CABLEVISIÓN, CABLEMÁS, AND TVI DURING THE YEAR AS A RESULT OF THE SUCCESS OF OUR COMPETITIVE OFFERINGS. DURING THE YEAR, CABLEVISIÓN, CABLEMÁS, TVI AND BESTEL NET SALES INCREASED 12.3%, 16.3%, 17.2% AND 19.6%, RESPECTIVELY. THE FOLLOWING INFORMATION SETS FORTH THE BREAKDOWN OF SUBSCRIBERS FOR EACH OF OUR THREE CABLE AND TELECOM SUBSIDIARIES AS OF DECEMBER 31, 2011: THE SUBSCRIBER BASE OF CABLEVISIÓN OF VIDEO, BROADBAND AND TELEPHONY AS OF DECEMBER 31, 2011, AMOUNTED TO 727,235, 408,,340, RESPECTIVELY. THE SUBSCRIBER BASE OF CABLEMÁS OF VIDEO, BROADBAND AND TELEPHONY AS OF DECEMBER 31, 2011, AMOUNTED TO 1,085,173, 466,,160, RESPECTIVELY. THE SUBSCRIBER BASE OF TVI OF VIDEO, BROADBAND AND TELEPHONY AS OF DECEMBER 31, 2011, AMOUNTED TO 370,411, 191,,360, RESPECTIVELY. THE RGUS OF CABLEVISIÓN, CABLEMÁS AND TVI AS OF DECEMBER 31, 2011, AMOUNTED TO 1,386,983, 1,818,,177, RESPECTIVELY. FOURTH-QUARTER OPERATING SEGMENT INCOME INCREASED 27.8% TO PS.1,398.1 MILLION COMPARED WITH PS.1,, AND THE MARGIN INCREASED TO 38%. THE MARGINS WERE PARTICULARLY STRONG IN BESTEL. THIS INCREASE WAS DRIVEN BY LOWER INTERCONNECTION RATES AND A LARGER CUSTOMER BASE. FULL-YEAR OPERATING SEGMENT INCOME INCREASED 22% TO PS.4,768.3 MILLION COMPARED WITH PS.3,907.2 MILLION IN 2010, AND THE MARGIN INCREASED TO 35%. THESE RESULTS REFLECT CONTINUED GROWTH IN THE CABLE PLATFORMS, AND STRONG MARGINS AT BESTEL. THESE FAVORABLE VARIANCES WERE PARTIALLY OFFSET BY AN INCREASE IN ADVERTISING SPENDING DURING THE YEAR. THE FOLLOWING INFORMATION SETS FORTH THE BREAKDOWN OF REVENUES AND OPERATING SEGMENT INCOME, EXCLUDING CONSOLIDATION ADJUSTMENTS, FOR OUR FOUR CABLE AND TELECOM SUBSIDIARIES FOR 2: THE REVENUES FOR 2ÓN, CABLEMÁS, TVI AND BESTEL AMOUNTED TO PS.4,391.4 MILLION, PS.4,726.2 MILLION, PS.2,172.7 MILLION AND PS.2,727 MILLION, RESPECTIVELY, COMPARED WITH PS.3,910.2 MILLION, PS.4,065.2 MILLION, PS.1,854.5 MILLION AND PS.2,280.3 MILLION, RESPECTIVELY, IN 2010. THE OPERATING SEGMENT INCOME FOR 2ÓN, CABLEMÁS, TVI AND BESTEL AMOUNTED TO PS.1,697.2 MILLION, PS.1,806.1 MILLION, PS.926.2 MILLION AND PS.573.4 MILLION, RESPECTIVELY, COMPARED WITH PS.1,505.1 MILLION, PS.1,523.2 MILLION, PS.764.4 MILLION AND PS.318 MILLION, RESPECTIVELY, IN 2010. THESE RESULTS DO NOT INCLUDE CONSOLIDATION ADJUSTMENTS IN 2, COMPARED WITH PS., WHICH ARE CONSIDERED IN THE CONSOLIDATED RESULTS OF CABLE AND TELECOM. OTHER BUSINESSES FOURTH-QUARTER SALES INCREASED 7.8% TO PS.1,125.5 MILLION COMPARED WITH PS.1,043.8 MILLION IN THE SAME PERIOD OF 2-FILM DISTRIBUTION, TELEVISA INTERACTIVE MEDIA, AND RADIO BUSINESSES. FULL-YEAR SALES INCREASED 8.2% TO PS.4,126.6 MILLION COMPARED WITH PS.3,812.3 MILLION IN 2010. BUSINESSES THAT PERFORMED WELL INCLUDE FEATURE-FILM DISTRIBUTION, SOCCER, AND GAMING. THE RESULTS OF GAMING WERE DRIVEN BY THE SUCCESS IN THE LAUNCH OF NEW GAMES. THE SOCCER BUSINESS BENEFITED FROM THE CONSOLIDATION OF THE TEAMS NECAXA AND SAN LUIS. FINALLY, THE FEATURE-FILM DISTRIBUTION BUSINESS DISTRIBUTED HITS SUCH AS “SALVANDO AL SOLDADO PÉREZ” AND “LA LEYENDA DE LA LLORONA”. FOURTH-QUARTER OPERATING SEGMENT LOSS DECREASED 37.9% TO A LOSS OFPS.66.5 MILLION COMPARED WITH A LOSS OF PS.107.1 MILLION IN THE SAME PERIOD OF 2010. FULL-YEAR OPERATING SEGMENT LOSS DECREASED 35.5% TO PS.118.7 MILLION COMPARED WITH PS., REFLECTING OPERATING INCOME INSTEAD OF LOSSES IN OUR GAMING AND INTERNET BUSINESSES, AS WELL AS AN INCREASE IN THE OPERATING INCOME OF OUR RADIO BUSINESS. INTERSEGMENT OPERATIONS INTERSEGMENT OPERATIONS FOR 2, RESPECTIVELY. CORPORATE EXPENSES SHARE-BASED COMPENSATION EXPENSE IN 2, RESPECTIVELY, AND WAS ACCOUNTED FOR AS CORPORATE EXPENSE. SHARE-BASED COMPENSATION EXPENSE IS MEASURED AT FAIR VALUE AT THE TIME THE EQUITY BENEFITS ARE GRANTED TO OFFICERS AND EMPLOYEES, AND IS RECOGNIZED OVER THE VESTING PERIOD. NON-OPERATING RESULTS OTHER EXPENSE, NET OTHER EXPENSE, NET, INCREASED BY PS.72.8 MILLION, OR 12.8%, TO PS., 2011, COMPARED WITH PS.567.2 MILLION FOR THE YEAR ENDED DECEMBER 31, 2010. THE INCREASE REFLECTED PRIMARILY THE ABSENCE OF GAINS GENERATED IN 2, A LOW-COST CARRIER AIRLINE, AND TUTV, A DISTRIBUTOR OF OUR SPANISH-SPEAKING PROGRAMMING PACKAGES IN THE UNITED STATES. THESE UNFAVORABLE VARIANCES WERE PARTIALLY OFFSET PRIMARILY BY A REDUCTION OF FINANCIAL ADVISORY AND PROFESSIONAL SERVICES EXPENSES, A LOWER LOSS ON DISPOSITION OF PROPERTY AND EQUIPMENT, AND THE ABSENCE OF EXPENSES RELATED TO AN IMPAIRMENT ADJUSTMENT MADE TO THE CARRYING VALUE OF GOODWILL IN OUR PUBLISHING SEGMENT AND THE REFINANCING OF DEBT OF CABLEMÁS IN 2010. OTHER EXPENSE, NET, IN THE YEAR ENDED DECEMBER 31, 2, LOSS ON DISPOSITION OF PROPERTY AND EQUIPMENT, AND DONATIONS. INTEGRAL COST OF FINANCING THE NET EXPENSE ATTRIBUTABLE TO INTEGRAL COST OF FINANCING INCREASED BY PS.1,114.1 MILLION, OR 36.8%, TO PS.4,142.7 MILLION FOR THE YEAR ENDED DECEMBER 31, 2,028.6 MILLION FOR THE YEAR ENDED DECEMBER 31, 2010. THIS INCREASE REFLECTED PRIMARILY I) A PS.697.4 MILLION INCREASE IN INTEREST EXPENSE, DUE MAINLY TO A HIGHER AVERAGE PRINCIPAL AMOUNT OF LONG-TERM DEBT IN 2011; AND II) A PS.515.7 MILLION INCREASE IN FOREIGN UNHEDGED EXCHANGE LOSS RESULTING PRIMARILY FROM THE UNFAVORABLE EFFECT OF A 13.1% DEPRECIATION OF THE MEXICAN PESO AGAINST THE US DOLLAR IN 2% APPRECIATION IN 2, WHICH IS EXPLAINED PRIMARILY BY OUR INVESTMENT IN DEBENTURES ISSUED BY BROADCASTING MEDIA PARTNERS, INC. (“BMP”) AND GSF TELECOM HOLDINGS, S.A.P.I. DE C.V. (“GSF”), THE CONTROLLING COMPANIES OF UNIVISION COMMUNICATIONS INC. (“UNIVISION”) AND GRUPO IUSACELL, S.A. DE C.V. (“IUSACELL”), RESPECTIVELY, IN 2011, WHICH EFFECT WAS PARTIALLY OFFSET BY A LOWER AVERAGE AMOUNT OF CASH AND CASH EQUIVALENTS IN 2011. EQUITY IN LOSSES OF AFFILIATES, NET EQUITY IN LOSSES OF AFFILIATES, NET, INCREASED BY PS.237.5 MILLION TO PS.449.4 MILLION IN 2, A FREE-TO-AIR TELEVISION CHANNEL IN SPAIN, AND BMP, THE CONTROLLING COMPANY OF UNIVISION, WHICH EFFECT WAS PARTIALLY OFFSET BY AN INCREASE IN EQUITY IN EARNINGS OF OCEN, A LIVE-ENTERTAINMENT VENTURE IN MEXICO. INCOME TAXES INCOME TAXES INCREASED BY PS.150.8 MILLION, OR 4.6%, TO PS.3,409.8 MILLION IN 2,259MILLION IN 2010. THIS INCREASE REFLECTED PRIMARILY A HIGHER EFFECTIVE INCOME TAX RATE. NON-CONTROLLING INTEREST NET INCOME NON-CONTROLLING INTEREST NET INCOME INCREASED BY PS.458 MILLION, OR 55%, TO PS.1,290.5 MILLION IN 2011, FROM PS.832.5 MILLION IN 2010. THIS INCREASE REFLECTED PRIMARILY A HIGHER PORTION OF CONSOLIDATED NET INCOME ATTRIBUTABLE TO INTERESTS HELD BY NON-CONTROLLING EQUITY OWNERS IN OUR CABLE AND TELECOM AND SKY SEGMENTS. OTHER RELEVANT INFORMATION CAPITAL EXPENDITURES AND INVESTMENTS DURING 2011, WE INVESTED APPROXIMATELY US$, PLANT, AND EQUIPMENT AS CAPITAL EXPENDITURES, INCLUDING APPROXIMATELY US$406.1 MILLION FOR OUR CABLE AND TELECOM SEGMENT, US$241.6 MILLION FOR OUR SKY SEGMENT, AND US$143.3 MILLION FOR OUR TELEVISION BROADCASTING SEGMENT AND OTHER BUSINESSES. OUR INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT IN OUR CABLE AND TELECOM SEGMENT DURING 2$132.8 MILLION FOR CABLEVISIÓN, US$ÁS, US$65.4 MILLION FOR TVI, AND US$65.9 MILLION FOR BESTEL. IN OCTOBER 2011, WE MADE A CASH PAYMENT IN THE AMOUNT OF US$450 MILLION (PS.6,056.8 MILLION) IN CONNECTION WITH OUR INVESTMENT IN DEBENTURES OF GSF, THE CONTROLLING COMPANY OF IUSACELL, IN THE AGGREGATE AMOUNT OF US$1,565 MILLION (PS.19,229.1 MILLION). IN THE FOURTH QUARTER 2011, WE ENTERED INTO AGREEMENTS TO BUY FROM EXISTING STOCKHOLDERS AN ADDITIONAL 219,$49.1 MILLION (PS.669.4 MILLION). AS A RESULT OF THIS ACQUISITION, WE INCREASED OUR EQUITY STAKE IN BMP FROM 5% TO 7.1%. DEBT AND CAPITAL LEASE OBLIGATIONS THE TOTAL CONSOLIDATED DEBT AMOUNTED TO PS.56,,964.8 MILLION AS OF DECEMBER 31, 2, RESPECTIVELY, WHICH INCLUDED A CURRENT PORTIONOF LONG-TERM DEBT IN THE AMOUNT OF PS.1,,469.1 MILLION, RESPECTIVELY. ADDITIONALLY,WE HAD CAPITAL LEASE OBLIGATIONS IN THE AMOUNT OF PS.583.7 MILLION AND PS.629.8 MILLION AS OF DECEMBER 31, 2, RESPECTIVELY, WHICH INCLUDED A CURRENT PORTION OF PS.381.9 MILLIONAND PS.280.1 MILLION, RESPECTIVELY. AS OF DECEMBER 31, 2011, OUR CONSOLIDATED NET DEBT POSITION (TOTAL DEBT LESS CASH AND CASH EQUIVALENTS, TEMPORARY INVESTMENTS, AND NONCURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS) WAS PS.31,772.7 MILLION. CASH AND CASH EQUIVALENTS AND TEMPORARY INVESTMENTS AS OF DECEMBER 31, 2,698.5 MILLION, WHILE THE AGGREGATE AMOUNT OF NONCURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS AS OF THE SAME DATE AMOUNTED TO PS.3,355.8 MILLION. SHARES OUTSTANDING AS OF DECEMBER 31, 2, OUR SHARES OUTSTANDING AMOUNTED TO 330,862.1 MILLION AND 325,, RESPECTIVELY, AND OUR CPO EQUIVALENTS OUTSTANDING AMOUNTED TO 2,827.9 MILLION AND 2,, RESPECTIVELY. NOT ALL OF OUR SHARES ARE IN THE FORM OF CPOS. THE NUMBER OF CPO EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF SHARES OUTSTANDING BY 117. AS OF DECEMBER 31, 2, THE GDS (GLOBAL DEPOSITARY SHARES) EQUIVALENTS OUTSTANDING AMOUNTED TO 565.6 MILLION AND 555.6 MILLION GDS EQUIVALENTS, RESPECTIVELY. THE NUMBER OF GDS EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF CPO EQUIVALENTS BY FIVE. ABOUT TELEVISA GRUPO TELEVISA, S.A.B., IS THE LARGEST MEDIA COMPANY IN THE SPANISH-SPEAKING WORLD BASED ON ITS MARKET CAPITALIZATION AND A MAJOR PARTICIPANT IN THE INTERNATIONAL ENTERTAINMENT BUSINESS. IT HAS INTERESTS IN TELEVISION PRODUCTION AND BROADCASTING, PRODUCTION OF PAY-TELEVISION NETWORKS, INTERNATIONAL DISTRIBUTION OF TELEVISION PROGRAMMING, DIRECT-TO-HOME SATELLITE SERVICES, CABLE TELEVISION AND TELECOMMUNICATION SERVICES, MAGAZINE PUBLISHING AND DISTRIBUTION, RADIO PRODUCTION AND BROADCASTING, PROFESSIONAL SPORTS AND LIVE ENTERTAINMENT, FEATURE-FILM PRODUCTION AND DISTRIBUTION, THE OPERATION OF A HORIZONTAL INTERNET PORTAL, AND GAMING. DISCLAIMER THIS ANNEX CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S RESULTS AND PROSPECTS. ACTUAL RESULTS COULD DIFFER MATERIALLY FROM THESE STATEMENTS. THE FORWARD-LOOKING STATEMENTS IN THIS ANNEX SHOULD BE READ IN CONJUNCTION WITH THE FACTORS DESCRIBED IN “ITEM 3. KEY INFORMATION – FORWARD-LOOKING STATEMENTS” IN THE COMPANY’S ANNUAL REPORT ON FORM 20-F, WHICH, AMONG OTHERS, COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE CONTAINED IN FORWARD-LOOKING STATEMENTS MADE IN THIS ANNEX AND IN ORAL STATEMENTS MADE BY AUTHORIZED OFFICERS OF THE COMPANY. READERS ARE CAUTIONED NOT TO PLACE UNDUE RELIANCE ON THESE FORWARD-LOOKING STATEMENTS, WHICH SPEAK ONLY AS OF THEIR DATES. THE COMPANY UNDERTAKES NO OBLIGATION TO PUBLICLY UPDATE OR REVISE ANY FORWARD-LOOKING STATEMENTS, WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS OR OTHERWISE. FINANCIAL STATEMENT NOTES CONSOLIDATED AUDITED INFORMATION
